Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
31, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00834-CR


                      AMIT DINESH PATEL, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-058110


                          MEMORANDUM OPINION

      Appellant Amit Dinesh Patel has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2